DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lord et al (US 20140328190 A1, hereinafter Lord).

Consider claim 8, Lord discloses a system configured for intelligent offloading of traffic to public and private Wi-Fi hotspots in a network of moving things, the system comprising: 

at least one storage circuit configured to store instructions and data (memory, paragraph 27); and 
at least one processing circuit configured to (processor, paragraph 27), based, at least in part, on instructions and/or data stored in the at least one storage circuit, manage offloading data transfer in an area of the network of moving things to Wi-Fi access points (APs) (data offloading between a cellular network and a Wi-Fi network, paragraph 110), wherein the managing comprises: 
identifying one or more Wi-Fi access points (APs) providing coverage within the area of the network of moving things (the APs that are installed in the Wi-Fi networks managed by cloud management system 702 are discovered, paragraph 53); and 
configuring for each Wi-Fi access point of the one or more Wi-Fi access points (APs) corresponding Wi-Fi access information configured for facilitating secure access to and use of the Wi-Fi access point by mobile nodes (MNs) operating within service range of the Wi-Fi access point for offloading data transfer (Different Wi-Fi parameters may be dynamically adjusted to optimize the Wi-Fi overall network performance. As will be described in greater detail below, Wi-Fi parameters that can be dynamically and optimally adjusted may include CSTs, channel allocation, transmit power, multiple-input multiple-output (MIMO) antenna parameters, backoff parameters, and the like, paragraph 57; Cloud management system 702 then computes the parameters for AP and sends them to the AP for self-configuration, paragraph 61; data offloading between a cellular network and a Wi-Fi network, paragraph 110).

Consider claim 10, and as applied to claim 8 above, Lord discloses wherein the at least one processing circuit is configured to maintain performance related data associated with the one or more Wi-Fi access points (APs) and use of the one or more Wi-Fi access points (APs) in offloading data transfer (adjustments to parameters associated with one or more wireless devices are searched to optimize the overall network performance, paragraph 55; data offloading between a cellular network and a Wi-Fi network, paragraph 110).

Consider claim 11, and as applied to claim 10 above, Lord discloses wherein the at least one processing circuit is configured to generate or update the performance related data based on reported information from one or more (MNs) operating within the area of the network of moving things (The RRM global optimization makes use of measurements taken by the APs about both their clients and clients connected to neighboring APs, including receive signal strength (RSSI), channel quality, throughput, and packet error rate. The measurements are sent via the OBI (or other interface) to cloud management system 702, which then computes the configuration parameters for each AP and sends them to the AP through the OBI., paragraph 52).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cabral et al (US 20170280361 A1, hereinafter Cabral) in view of Tan Bergström et al (US 20170215105 A1, hereinafter Tan Bergström).

	Consider claim 1, Cabral discloses a system configured for intelligent offloading of traffic to public and private Wi-Fi hotspots in a network of moving things, the system comprising: 
a mobile node (MN) (Mobile AP 1000, Fig. 10) comprising: 
at least one communication circuit configured to communicate signals for transmission and reception of data (communication interface module 1020, Fig. 10); 
at least one storage circuit configured to store instructions and data (memory device 1090, Fig. 10); and 

detect during operation within an area of the network of moving things, Wi-Fi access points (APs) providing coverage within the area (scan for Wi-Fi networks, step 920 in Fig. 9);
setup one or more Wi-Fi connections to at least one Wi-Fi access points (AP) based on the Wi-Fi access information (Wi-Fi connection is ready, step 950, Fig. 9); and 
manage data transfer to and/or from the mobile node (MN), wherein the managing comprises: 
offloading at least a portion of the data transfer to the one or more Wi-Fi connections, wherein the offloading is performed to offload cellular communications (operable to offload cellular traffic through the mobile Wi-Fi hotspots, paragraph 39); and 
However, Cabral does not expressly disclose setting or adjusting one or more parameters associated with offloaded data and/or data transfer via the one or more Wi-Fi connections.
In the same field of endeavor Tan Bergström discloses setting or adjusting one or more parameters associated with offloaded data and/or data transfer via the one or more Wi-Fi connections (a change in the parameters and/or rules can be signalled to the apparatus by the first network (e.g. 3GPP network) or second network (e.g. WLAN), paragraph 136).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Tan 

Consider claim 2, and as applied to claim 1 above, Cabral discloses wherein the at least one processing circuit is configured to maintain a Wi-Fi related dataset comprising information relating to access to and/or use of Wi-Fi access points (APs) during operation of the mobile node (MN) (receiving (or loading or storing) a list of hotspots historically utilized and/or authorized to be utilized at or near a particular area, paragraph 199).

Consider claim 3, and as applied to claim 2 above, Cabral discloses wherein the at least one processing circuit is configured to setup or configure the one or more Wi-Fi connections based on the Wi-Fi related dataset (The AP may, for example, search for and analyze a respective Wi-Fi connection for any or all entries of the list, paragraph 200; After the association phase, the example method 900, for example at block 940, comprise checking for Internet connectivity, which among other things, allows the AP to determine whether the Wi-Fi interface of the AP has a valid network configuration. If so, then flow of the example method 900 proceeds to block 950, concluding that the Wi-Fi connection is ready, paragraph 203).

Consider claim 4, and as applied to claim 2 above, Cabral discloses wherein the at least one processing circuit is configured to generate or update the Wi-Fi related 

Consider claim 7, and as applied to claim 1 above, Tan Bergström discloses wherein the at least one processing circuit is configured to set or adjust the one or more parameters associated with the offloaded data and/or the data transfer via the one or more Wi-Fi connections based on pre-set policies or criteria (a change in the parameters and/or rules can be signalled to the apparatus by the first network (e.g. 3GPP network) or second network (e.g. WLAN), paragraph 136).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Tan Bergström with the teachings of Cabral in order to improve techniques for controlling the operation of a terminal device with respect to networks operating according to different RATs.

Consider claim 12, Cabral discloses a method configured for intelligent offloading of traffic to public and private Wi-Fi hotspots in a network of moving things, the method comprising: 
detecting by a mobile node (MN), during operation within an area of the network of moving things, Wi-Fi access points (APs) providing coverage within the area (scan for Wi-Fi networks, step 920 in Fig. 9); 

managing data transfer to and/or from the mobile node (MN), wherein the managing comprises: 
offloading at least a portion of the data transfer to the one or more Wi-Fi connections, wherein the offloading is performed to offload cellular communications (operable to offload cellular traffic through the mobile Wi-Fi hotspots, paragraph 39.
However, Cabral does not expressly disclose setting or adjusting one or more parameters associated with offloaded data and/or data transfer via the one or more Wi-Fi connections.
In the same field of endeavor Tan Bergström discloses setting or adjusting one or more parameters associated with offloaded data and/or data transfer via the one or more Wi-Fi connections (a change in the parameters and/or rules can be signalled to the apparatus by the first network (e.g. 3GPP network) or second network (e.g. WLAN), paragraph 136).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Tan Bergström with the teachings of Cabral in order to improve techniques for controlling the operation of a terminal device with respect to networks operating according to different RATs.



Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Tan Bergström with the teachings of Cabral in order to improve techniques for controlling the operation of a terminal device with respect to networks operating according to different RATs.

Claims 5, 6,  and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cabral in view of Tan Bergström, and further in view of Condeixa et al (US 20170085437 A1, hereinafter Condeixa)

Consider claim 5, and as applied to claim 2 above, the combination of Cabral and Tan Bergström does not expressly disclose wherein the at least one processing circuit is configured to provide to a cloud portal associated with the network of moving things, the Wi-Fi related dataset or information based on the Wi-Fi related dataset
In the same field of endeavor Condeixa discloses wherein the at least one processing circuit is configured to provide to a cloud portal associated with the network of moving things, the Wi-Fi related dataset or information based on the Wi-Fi related 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Condeixa with the teachings of Cabral and Tan Bergström in order to adequately support communication environments involving mobile and static nodes.

Consider claim 6, and as applied to claim 1 above, the combination of Cabral and Tan Bergström does not expressly disclose wherein the at least one processing circuit is configured to obtain from a cloud portal associated with the network of moving things, Wi-Fi related information configured for facilitating access to and/or use of Wi-Fi access points (APs) providing coverage within the area.
In the same field of endeavor Condeixa discloses wherein the at least one processing circuit is configured to obtain from a cloud portal associated with the network of moving things, Wi-Fi related information configured for facilitating access to and/or use of Wi-Fi access points (APs) providing coverage within the area. (a Cloud server, provides and/or updates configuration information, paragraph 170; The Cloud 1100 comprises circuitry for implementing a network operations center, a captive portal manager, paragraph 215).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of 

Consider claim 17, and as applied to claim 12 above, the combination of Cabral and Tan Bergström does not expressly disclose obtaining from a cloud portal associated with the network of moving things, Wi-Fi related information configured for facilitating access to and/or use of Wi-Fi access points (APs) providing coverage within the area.
In the same field of endeavor Condeixa discloses obtaining from a cloud portal associated with the network of moving things, Wi-Fi related information configured for facilitating access to and/or use of Wi-Fi access points (APs) providing coverage within the area (a Cloud server, provides and/or updates configuration information, paragraph 170; The Cloud 1100 comprises circuitry for implementing a network operations center, a captive portal manager, paragraph 215).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Condeixa with the teachings of Cabral and Tan Bergström in order to adequately support communication environments involving mobile and static nodes.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lord in view of Tan Bergström.


In the same field of endeavor Tan Bergström discloses wherein the at least one processing circuit is configured to provide Wi-Fi access information to one or more mobile nodes (MNs) operating in the area of the network of moving things. (a change in the parameters and/or rules can be signalled to the apparatus by the first network (e.g. 3GPP network) or second network (e.g. WLAN), paragraph 136).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Tan Bergström with the teachings of Lord in order to improve techniques for controlling the operation of a terminal device with respect to networks operating according to different RATs.


Claims 13-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cabral in view of Tan Bergström, and further in view of Lord.


Consider claim 13, and as applied to claim 12, above, the combination of Cabral and Tan Bergström does not expressly disclose setting up or configuring the one or more Wi-Fi connections based on Wi-Fi related dataset configured for facilitating secure 
In the same field of endeavor, Lord discloses setting up or configuring the one or more Wi-Fi connections based on Wi-Fi related dataset configured for facilitating secure access to and use of at least one Wi-Fi access points (AP) by mobile nodes (MNs) operating within service range of the Wi-Fi access point for offloading data transfer (Different Wi-Fi parameters may be dynamically adjusted to optimize the Wi-Fi overall network performance. As will be described in greater detail below, Wi-Fi parameters that can be dynamically and optimally adjusted may include CSTs, channel allocation, transmit power, multiple-input multiple-output (MIMO) antenna parameters, backoff parameters, and the like, paragraph 57; Cloud management system 702 then computes the parameters for AP and sends them to the AP for self-configuration, paragraph 61; data offloading between a cellular network and a Wi-Fi network, paragraph 110).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Lord with the teachings of Cabral and Tan Bergström to optimize adjustments to one or more parameters associated with one or more a the plurality of heterogeneous wireless devices.

Consider claim 14, and as applied to claim 13 above, Cabral discloses maintaining the Wi-Fi related dataset in one or both of the mobile node (MN) and a cloud portal associated with the network of moving things (receiving (or loading or 

Consider claim 15, and as applied to claim 13 above, Cabral discloses generating or updating the Wi-Fi related dataset by one or both of the mobile node (MN) and a cloud portal associated with the network of moving things (updating the Connection Manager about the new state of the Wi-Fi connection, paragraphs  203).

Consider claim 16, and as applied to claim 13 above, Cabral discloses generating or updating the Wi-Fi related dataset based on interactions with Wi-Fi access points (APs) providing coverage within the area (updating the Connection Manager about the new state of the Wi-Fi connection, paragraphs  203).

Consider claim 19, and as applied to claim 12 above, the combination of Cabral and Tan Bergström does not expressly disclose wherein setting or adjusting the one or more parameters associated with the offloaded data and/or the data transfer via the one or more Wi-Fi connections based on pre-set policies or criteria further comprises applying one or more of data prioritization, scheduling of delay-tolerant, data flow compression, transport protocol configuration, endpoint authentication, storage mechanism, and file-encryption.
In the same field of endeavor, Lord discloses wherein setting or adjusting the one or more parameters associated with the offloaded data and/or the data transfer via the one or more Wi-Fi connections based on pre-set policies or criteria further comprises 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Lord with the teachings of Cabral and Tan Bergström to optimize adjustments to one or more parameters associated with one or more a the plurality of heterogeneous wireless devices.


Consider claim 20, and as applied to claim 12 above, the combination of Cabral and Tan Bergström does not expressly disclose wherein setting or adjusting the one or more parameters associated with the offloaded data and/or the data transfer via the one or more Wi-Fi connections based on pre-set policies or criteria further comprises applying one or more of traffic shaping, throttling, traffic flow compression, caching and buffering, cyphering, and quality-of-service (QoS) configuration.
In the same field of endeavor, Lord discloses wherein setting or adjusting the one or more parameters associated with the offloaded data and/or the data transfer via the one or more Wi-Fi connections based on pre-set policies or criteria further comprises applying one or more of traffic shaping, throttling, traffic flow compression, caching and buffering, cyphering, and quality-of-service (QoS) configuration (All high -priority data or 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Lord with the teachings of Cabral and Tan Bergström to optimize adjustments to one or more parameters associated with one or more a the plurality of heterogeneous wireless devices.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Scheim et al (US 20140274069 A1) discloses offloading cellular data traffic.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642